                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

U.S. v. Stephan Young, Crim. No. 19-53

                                  PETITION FOR
                       WRIT       OF HABEAS CORPUS

1. STEPHAN YOUNG, SBI # 224308G, is now confined to Essex County Jail in Newark,
New Jersey.

2. STEPHAN YOUNG, SBI # 224308G will be required at the United States District Court in
Newark, New Jersey for a Sentencing Hearing before the Honorable Susan D. Wigenton,
in the above-captioned case. A Writ of Habeas Corpus should be issued for that purpose.


DATED:        May 7, 2019
              Newark, NJ




DATED:


                       WRIT       OF

The United States of America to Warden of Essex County Jail
WE COMMAND YOU that you have the body of

                              STEPHAN YOUNG, SBI # 224308G

now confined at the Essex County Jail, brought to the United States District Court in Newark,
New Jersey, on May 17, 2019, at 11:00 am., for a Sentencing Hearing before the Honorable
Susan D. Wigenton.


       WITNESS the Honorable Susan D. Wigenton
       United States Magistrate Judge
       Newark, New Jersey

DATED:   c5/7//L7                         WILLIAM T. WALSH
                                          Clerk of the U.S. District Court
                                          for the District of New Jersey

                                          Per:
                                                             Deputy Clerk
